UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Or rTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12850 AVALON OIL & GAS, INC. (Exact Name of Small Business Issuer as specified in its charter) Nevada 84-1168832 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 7808 Creekridge Circle, Suite 105 Minneapolis, MN55439 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (952) 746-9652 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorter period that theregistrant was required to file such reports): YesxNo o (2) Has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, anaccelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of "large accelerated filer," "accelerated filer" and "smallerreporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filero Non-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesrNo x 470,237,375shares of the registrant's Common Stock, $0.001 per share, wereoutstanding as of November 8, 2010. Table of Contents Table of Contents PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2010 (Unaudited)and March 31, 2010 3 Consolidated Statements ofOperationsfor the Three and Six Months Ended September 30, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2010 and 2009(Unaudited) 5 Notes to ConsolidatedFinancial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition or Plan of Operation 30 Item 3. Qualitative and Quantitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II OTHER INFORMATION Item 1. Legal Proceedings 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits and Reports on Form 8-K 40 Signatures 41 Table of Contents ITEM 1. FINANCIAL STATEMENTS AVALON OIL & GAS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, March 31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Note receivable - Deposits and prepaid expenses Total current assets Note receivable - Property and equipment, net Unproven oil and gas properties Producing oil and gas properties, net Intellectual property rights, net Total Assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities- related parties Due to related party – dividends payable Accrued liabilities to joint interests Notes payable – related party Notes payable, net of discount Total current liabilities Accrued asset retirement obligations liability Total liabilities Commitments and contingencies - - Stockholders' equity Preferred stock, Series A, $0.10 par value, 1,000,000 shares authorized; 100 shares issued and outstanding - stated at redemption value Common stock, $0.001 par value; 1,000,000,000 shares authorized; 468,419,193 and 164,704,193 shares issued and outstanding at September 30, 2010 and March 31, 2010, respectively Additional paid-in capital - Common stock Common stock subscribed Subscription receivable ) - Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. 3 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended September 30, September 30, September 30, September 30, Oil and gas sales $ Operating expenses: Lease operating expense, severance taxes and ARO accretion Selling, general and administrative expenses Stock based compensation Depreciation, depletion, and amortization Total operating expenses Operating loss ) Other (income) expense: Gain on sale of well interest - - ) - Loss on extinguishment of debt - Gain on settlement of accounts payable ) - ) - Interestexpense, net Total other (income) expense ) Loss beforetaxes ) Provision for taxes - Net loss ) Preferred stock dividend ) Net loss attributable to common stock after preferred stock dividends $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted See notes to consolidated financial statements. 4 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) For the Six For the Six Months Ended Months Ended September 30, September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss on extinguishment of debt Gain on sale of Well interest ) - Gain on settlement of debt ) - Non-cash compensation Common stock issued for financing fees’ - Depreciation Depletion Depreciation of ARO liability Amortization of discount on notes payable Amortization of intangible assets Net change in operating assets and liabilities: Accounts receivable ) Joint Interest receivable ) ) Prepaid expenses Accounts payable and other accrued expenses Dividend Payable to related party Due to related party Asset retirement obligation Net cash used in operating activities ) ) Cash flows from investing activities: Payments received on notes receivable - Purchase of interests in Grace wells - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from notes payable – related party - Payments on notes payable –related party ) - Proceeds from notes payable Payments on notes payable ) - Common stock issued for cash - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 5 Table of Contents AVALON OIL & GAS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ - $ - Taxes $ - $ - Common stock issued in exchange for consulting services $ $ Common stock issued for conversion of note payable and accrued interest, and assumption of debt $ $ Gain on sale of well interests $ ) $ - Common stock issued in error $ $ - Loss on extinguishment of debt $ $ - Gain from settlement of debt $ ) $ - Common stock issued for financing fees $ $
